DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 15/645,874. Claims 20-24, 26-32, 34-35, 39-41, and 43-46 are pending in this application and have been examined on the merits discussed below.

3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation

4.	This application is a continuation application of U.S. Application No. 13/672,658 filed on 11/08/2012 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Response to Amendment

5.	In the response filed March 15, 2021, Applicant amended claims 20, 24, 26, 30, 34, 35, and 39-41, and canceled claims 36, 37, and 42. New claims 44-46 were presented for examination. 

6.	Applicant's amendments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments


7.	Applicant's arguments filed March 15, 2021 have been fully considered.

8.	Applicant submits “These limitations do not themselves manage personal behavior or relationships or interactions between people. As such, the claims recite specific limitations that ensure the claims are not directed to this judicial exception.” [Applicant’s Remarks, 03/15/2021, page 13]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues “These limitations do not themselves manage personal behavior or relationships or interactions between people. As such, the claims recite specific limitations that ensure the  “detecting a first user action performed on a mobile computing device of a user; obtaining first position data when the first user action is performed; determining, from the first position data, a current location of the mobile computing device and a pick-up region for the user; determining, based on historical data indicating historical pick-up locations, a plurality of suggested pick-up locations which are within the pick-up region, the plurality of suggested pick-up locations being different from the current location, wherein each of the current location, the pick-up region and the plurality of suggested pick-up locations are determined in response to the first user action, and following the first user action, without user input that is specific to any particular pick-up location; calculate a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; 2rank the plurality of suggested pick-up locations based on the score for each suggested pick-up location; and automatically selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as managing personal interactions via transportation matching between transport providers and requestors (e.g., driver/rider matching) via the claim limitations, as recited in exemplary claim 20, and furthermore may be understood as a set of instructions for a human to carry out for arranging a transportation service between a to pick up a user at the confirmed pick-up location in order to arrange for the service provider to provide the transport service starting at the confirmed pick-up location. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing interactions between transport providers and users.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing relationships or interactions between people - including social activities, teaching, and following rules or instructions (See, e.g., paragraph [0021]: “As an example, a user can request an on-demand service (e.g., car/Taxi service, food delivery, messenger service, telegram service, or provide a product) using the system, and a service provider can communicate with the system and/or the user to arrange to perform the service.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of
arranging transportation services between transport providers and users. The limitations of detecting, obtaining, determining, determining, calculating, ranking, and selecting, cover human activity concepts, but for the recitation of generic computer components. That is, other than reciting one or more processors, the claim limitations merely cover managing interactions 

8.	Applicant submits “claim 20 improves location-based functionality by compensating for inaccuracies or other ambiguities in location data (e.g., GPS data). Accordingly, the additional elements impose meaningful limitations on the alleged abstract idea that integrate the exception into a practical application.” [Applicant’s Remarks, 03/15/2021, page 14]

The Examiner respectfully disagrees. Under Step 2A,Prong Two of the eligibility inquiry, Applicants argues that “claim 20 improves location-based functionality by compensating for inaccuracies or other ambiguities in location data (e.g., GPS data). Accordingly, the additional elements impose meaningful limitations on the alleged abstract idea that integrate the exception into a practical application.” Applicant further submits that “ independent claim 30 further clarifies the technological improvement by explicitly reciting using a GPS system to determine the location of the mobile computing device.” The additional elements are directed to: “one or more processors,” “a mobile computing device,” “a geo-aware resource of the mobile computing device,” (claim 1); “a global positioning system (GPS) device of the mobile computing device,” “a server” (claim 30); and “a memory resource that stores a set of instructions,” “one or more processors,” “a mobile computing device,” and “a geo-aware resource of the mobile computing device” (claim 35) which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant pre-solution data gathering activities (i.e., obtaining first position data generated from a geo-aware resource of the mobile computing device at a given duration when the first user action is performed), which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
The “first position data” merely describes the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity as well as well-understood, routine, and conventional activity in the art, as noted in Step 2B of the §101 rejection. Employing a computing device to facilitate collection of data (i.e., first position data) would amount to nothing more than using known or generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application.  See MPEP 2106.05(f).
Furthermore, in response to Applicant’s statement that “in combination with the other limitations of claim 20, these limitations provide a method for improving the ability of a computer system to correctly select the intended pick-up location of a user of an on-demand service provider,” it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no processors, mobile computing device, a geo-aware resource of the mobile computing device, a database, map interface, memory, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating a pick-up location from the plurality of suggested pick-up locations based on the ranking for arranging a transport service between the service provider and the user, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Lastly, it is noted that there is nothing particular about the computing elements (i.e., one or more processors, mobile computing device, a geo-aware resource of the mobile computing device, a database, map interface, memory, GPS device of the mobile computing device), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. Notably, all of the claim steps can be performed with a generic computer programmed to performed the recited steps.  The “one or more processors,” “a mobile computing device,” “a geo-aware resource of the mobile computing device,” (claim 1); “a global positioning system (GPS) device of the mobile computing device,” “a server” (claim 30); and “a memory resource that stores a set of instructions,” “one or more processors,” “a mobile computing device,” and “a geo-aware resource of the mobile computing device” (claim 35) merely describe generic computing elements used as tools to perform the abstract idea, which are not sufficient to amount to a practical application, as noted Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: “one or more processors,” “a mobile computing device,” “a geo-aware resource of the mobile computing device,” (claim 1); “a global positioning system (GPS) device of the mobile computing device,” “a server” (claim 30); and “a memory resource that stores a set of instructions,” “one or more processors,” “a mobile computing device,” and “a geo-aware resource of the mobile computing device” (claim 35). The one or more processors, mobile computing device, geo-aware resource of the mobile computing device, global positioning system (GPS) device of the mobile computing device, server, and memory resource merely describe implementation of the invention using elements of a general purpose computer (see paragraph [0024]: “Some embodiments described herein can generally require the use of computing devices, including processing and memory resources. For example, one or more embodiments described herein may be implemented, in whole or in part, on computing devices such as servers, desktop computers, cellular or smartphones, personal digital assistants, laptop computers, printers, digital picture frames, network equipment and tablet devices…), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a 
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

10.	Applicant submits “Staffaroni does not teach “calculating a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick-up location” and “ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location,” as claimed.” [Applicant’s Remarks, 03/15/2021, page 15]

Applicant’s argument with respect to the §103 rejection (Remarks at page 15) has been considered, however this argument is primarily raised in support of the amendments to independent claims 20/30/35 and are therefore believed to be fully addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates an additional reference to teach the new limitations and which, when combined with the references cited in the previous §103 rejection, supports a conclusion of obviousness of the amended claims.

11.	Applicant submits “Staffaroni does not teach “automatically selecting a pick-up location from the plurality of suggested pickup locations based on the ranking,” as claimed.” [Applicant’s Remarks, 03/15/2021, page 16]

Applicant’s argument with respect to the §103 rejection (Remarks at page 16) has been considered, however this argument is primarily raised in support of the amendments to independent claims 20/30/35 and are therefore believed to be fully addressed via the new ground 

12.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 20-24, 26-32, 34-35, 39-41, and 43-46 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 20-24, 26-32, 34-35, 39-41, and 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 20-24, 26-32, 34-35, 39-41, and 43-46 are directed to a method, a non-transitory computer readable medium, and a system (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 20-24, 26-32, 34-35, 39-41, and 43-46 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 20-24, 26-32, 34-35, 39-41, and 43-46 is directed to a method for determining a location relating to a transport service. Claims 20-24, 26-32, 34-35, 39-41, and 43-46 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps of claims 20, 30 and 35 instructing how to detect a first user action performed on a mobile computing device of a user; obtain first position data generated from a geo-aware resource of the mobile computing device at a given duration when the first user action is performed; determine, from the first position data, a current location of the mobile computing device and a pick-up region for the user; determine, based on historical data indicating historical pick-up locations, a plurality of suggested pick-up locations which are within the pick-up region, the plurality of suggested pick-up locations being different from the current location, wherein each of the current location, the pick-up region and the plurality of suggested pick-up locations are determined in response to the first user action, and following the first user action, without user input that is specific to any particular pick-up location; calculate a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; 2rank the plurality of suggested pick-up locations based on the score for each suggested pick-up location; and automatically selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, the claims include limitations that describe concepts relating to managing relationships or interactions between people. The claim limitations of detecting a first user action performed on a mobile computing device of a user; obtaining first position data; determining, from the first position data, a current location of the mobile computing device and a pick-up region for the user; determining, based on historical data indicating historical pick-up locations, a plurality of suggested pick-up locations which are within the pick-up region, calculating a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; 2ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location; and selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking, under its broadest reasonable interpretation, recite limitations within the Abstract idea grouping of “certain methods of organizing 
The Examiner also finds that the claims recite an abstract idea that falls into the “mathematical concepts.” The claims of the instant application provide for “calculating a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; and 2ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location.” This necessarily suggests that the method includes concepts related to mathematical relationships. The claims are still directed to and abstract idea, and recite an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Therefore, the claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “one or more processors,” “a mobile computing device,” “a geo-aware resource of the mobile computing device,” (claim 1); “a database” (claim 24);  “a map interface” (claim 26); “a non-transitory computer readable medium storing instructions,” “one or more processors of a mobile computing device,” “a global positioning system (GPS) device of the mobile computing device,” “a server” (claim 30); “a memory resource that stores a set of instructions,” “one or more processors,” “a mobile computing device,” and “a geo-aware resource of the mobile computing device” (claim 35). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim as a whole, we turn to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to select a pick-up location from the one or more plurality of suggested pick-up locations based on the ranking. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent 
Claims 20-24, 26-32, 34-35, 39-41, and 43-46 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of dependent claims 20-24, 26-29, 31-32, 34, 39-41 and 43-46 (i.e., wherein the historical pick-up locations include historical pick-up locations of the user; wherein the historical pick-up locations of the user include a recently used pick-up location; wherein the historical pick-up locations of the user include a location commonly visited by the user; wherein determining the plurality of suggested pick-up locations is further based on a database that identifies one or more businesses within the pick-up region, and automatically selecting  he pick-up location comprises selecting one of the suggested pick-up locations that corresponds to a business; providing a map interface for the mobile computing device, the map interface including an entry for each of the plurality of  suggested pick-up locations; repeatedly determining, over the given duration, a location of service providers that are within the pick-up region using position data provided by a corresponding service provider device of each of the service providers; and wherein the map interface includes a dynamic representation of one or more of the service providers that is based on the determined locations of the one or more service providers over the given duration; wherein the map interface comprises dynamic information including an estimated pick-up time for one or more of the service providers; further comprising: receiving a user selection of one of a plurality of service types; filtering the service providers based on the selected service type; and updating the map interface to include only available service providers of the selected service type; repeatedly determining, over the given duration, a location of service providers that are within the pick-up region using position data provided by a corresponding service provider device of each of the service providers; and wherein the map interface includes a dynamic representation of one or more of the service providers that is based on the determined locations of the one or more service providers over the given duration; receiving a user selection of one of a plurality of service types; filtering the service providers based on the selected service type; and updating the map interface to include only available service providers of the selected service type; detecting a second user action performed on the mobile computing device of the user, the second user action being a confirmation of the selected pick-up location; responsive to the second user action, selecting a service provider to pick up the user at the confirmed pick-up location; and arranging for the service provider to provide the transport service starting at the confirmed pick-up location; wherein the selected pick-up location is further away from the current location than another suggested pick-up location in the ranking; wherein the selected pick-up location is less frequently used by the user than another suggested pick-up location in the ranking) further narrow the abstract idea, therefore these elements do not provide "significantly more.” As such, dependent claims 20-24, 26-29, 31-32, 34, 39-41 and 43-46, fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.




Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

18.	Claims 20-22, 26, 30-32, 34-35, 39, and 43-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler IV, et al., Pub. No.: US 2009/0313077 A1, [hereinafter Wheeler], in view of Juliver et al., Pub. No.: US 2012/0041675 A1, [hereinafter Juliver], in view of Staffaroni .

As per claim 20, Wheeler teaches a method for determining a location relating to a transport service, the method being implemented by one or more processors and comprising: detecting a first user action performed on a mobile computing device of the user (paragraph 0015, discussing a system for the dispatching service responders to provide service to customers.  Exemplary embodiment of the present invention include a database that receives service requests from customers which are located by the system using satellite or network based technology using their cellular phones (i.e., detecting a first user action performed on a mobile computing device of the user); paragraph 0016, discussing that the system reviews the requests and identifies a group of available service providers that could potential service the customer; paragraph 0020, discussing that requests for service may be entered by passengers directly into the database, or may be entered remotely via a website; paragraphs 0034, 0054);

obtaining first position data generated from a geo-aware resource of the mobile computing device at a given duration when the first user action is performed (abstract, discussing a customer originated and directed dispatching system to provide direct coordination of requested service to service providers without the need for intermediary dispatching assistance; a database stores records each documenting needed services and customer and service provider profiles; processing circuitry performs a dispatching process which reviews these records, locates records indicating a need for immediate service, locates the customer, identifies potential service responders, carries out an auction for the requested service and collects a list of potential service provides with their bids and profiles; paragraph 0039, discussing that a number of commercially available, cellular phone tracking applications could be employed in this system; for example, the Google maps my location application may be utilized to locate the cellular phone of the service 

determining, from the first position data, a current location of the mobile computing device and a pick-up  region for  the user (paragraph 0058, discussing that the location process initiates a process to locate the cellular phone of the customer to determine the pickup location; discussing that the illustrated location process uses existing location functionality based on network or handset enabled location services to locate the cellular phone; if a specific address can be determined based on this process the address is inputted into the dispatching file; for instance, the location may be a restaurant, retail store or office; based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; the customer is queried to select his location from that list of locations and that address is entered into the dispatch file as the pickup location; if the location cannot be determined by the business location, the customer may indicate his location by selecting a location on an area map on his cellular phone; the location process will determine the nearest address to that location and enter that address as the pickup location; paragraph 0059, discussing that following the determination of the pickup location, the location process locates the nearest service providers that are available to respond to the service request. The process checks the status of the service providers in their service provider profile to determine which service providers are currently available. The number of service responders that are selected for the shortlist is illustrative. These selected service providers make up a short-list of providers that may bid for the service request…);

determining a plurality of suggested pick-up locations which are within the pick-up region, the plurality of suggested pick-up locations being different from the current location (paragraph 0058, discussing that the location process initiates a process to locate the cellular phone of the customer to determine the pickup location; discussing that the illustrated location process uses existing location functionality based on network or handset enabled location services to locate the cellular phone; if a specific address can be determined based on this process the address is inputted into the dispatching file; for instance, the location may be a restaurant, retail store or office; based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; the customer is queried to select his location from that list of locations and that address is entered into the dispatch file as the pickup location; if the location cannot be determined by the business location, the customer may indicate his location by selecting a location on an area map on his cellular phone; the location process will determine the nearest address to that location and enter that address as the pickup location),

wherein each of the current location, the pick-up region and the plurality of suggested pick-up locations are determined in response to the first user action, and following the first user action (paragraph 0013, discussing that the invention permits the passenger to request a taxicab without knowing the phone number of a taxicab company in that city, allows him to select the taxicab based on a list of available taxicabs in his area based on their fares or estimate time of arrival bid and the historical performance of the taxi driver, enables the passenger to track the activity of the dispatched taxicab and know with a high degree of certainty the precise moment that the taxicab has arrived, permits the passenger to wait safely indoor until the monitoring system indicates that the driver is at the location, and allows the passenger to rate the performance of the taxicab driver so that the taxicab driver's profile includes the most recent performance of his duties); and

selecting a pick-up location from the plurality of suggested pick-up locations (paragraph 0058, discussing that the location process initiates a process to locate the cellular phone of the customer to determine the pickup location; discussing that the illustrated location process uses existing location functionality based on network or handset enabled location services to locate the cellular phone; if a specific address can be determined based on this process the address is inputted into the dispatching file; for instance, the location may be a restaurant, retail store or office; based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; the customer is queried to select his location from that list of locations and that address is entered into the dispatch file as the pickup location; if the location cannot be determined by the business location, the customer may indicate his location by selecting a location on an area map on his cellular phone; the location process will determine the nearest address to that location and enter that address as the pickup location).

Wheeler teaches determining, a plurality of suggested pick-up locations which are within the pick-up region, but it does not explicitly teach that the determining is based on historical data indicating historical pick-up locations and that each of the current location, the pick-up region and the plurality of suggested pick-up locations are determined without user input that is specific to any particular pick-up location; calculating a score for each suggested pick-up location of the plurality of  suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; 2ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location; automatically selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking. Juliver in the analogous art of transportation services teaches:

determining, based on historical data indicating historical pick-up locations, a plurality of suggested pick-up locations which are within the pick-up region (abstract, discussing a method and system for coordinating transportation service. A request is received for a trip generated by a client application executing on a mobile device. Which one of a set of transportation vehicles is best suited to provide the trip is determined. The one transportation vehicle to provide the trip is automatically dispatched; paragraph 0048, discussing that FIG. 1 shows a system for coordinating taxi service. The system enables a person needing access to, for example, taxi, livery, limousine, shuttle or towing services, or any other form of public or private on-demand transportation that allows access to automated or semi-automated end-to-end vehicle dispatching, tracking, payment and/or other services; paragraph 0089, discussing that first, the client enters the pick-up and drop-off locations. The client can enter the pick-up and destination addresses in a variety of ways, including: [0090] typing or speaking the address; [0091] typing or speaking a "nickname" (e.g., "Home") for an address; [0092] typing or speaking a landmark or point-of-interest name; [0093] recalling the address from a pre-defined list of "favorite" addresses or locations; [0094] recalling the address from a stored list of "recent" trips; [0095] acquiring the address from the mobile device's address book; [0096] acquiring the address from a server on the Internet, based on user-identified landmark or point-of-interest (e.g., "Carnegie Hall" or "hospital"); [0097] entering a partial address or point-of-interest, and selecting from a list of possible matches on the mobile device; paragraph 0119, discussing that once dispatched, the mobile device and the tablet computer transmit their geolocation to the client management server and the transportation service provider system respectively. The client application and/or the client management server can scan the client's list of favorite, or past pick up locations, and/or the user's mobile device's contacts directory or address book, in order to find addresses close to the pick-up location. In the event a match or near match is found, the client application may identify this/these to the client as possible intended pick up locations, from which the client may select one if it is a preferable or more accurate pick-up location. One benefit of this feature may be where the client's mobile 

Wheeler is directed toward systems for providing transportation services. Juliver is directed toward a method and system for coordinating transportation services. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wheeler to include determining, based on historical data indicating historical pick-up locations, a plurality of suggested pick-up locations which are within the pick-up region, as taught by Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by giving the user the advantage of having pertinent locations available based on user historical information of locations recently visited by the user. 

wherein each of the current location, the pick-up region and the plurality of suggested pick-up locations are determined in response to the first user action, and following the first user action, it does not explicitly teach that each of the current location, the pick-up region and the one or more suggested pick-up locations are determined without user input that is specific to any particular pick-up location; calculating a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick- up location; 2ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location; and automatically selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking. Staffaroni in the analogous art of transportation request handling teaches: 

wherein each of the current location, the pick-up region and the one or more suggested pick-up locations are determined in response to the first user action, and following the first user action, without user input that is specific to any particular pick-up location (abstract, discussing a system and method for improving efficiency of operation and convenience of access to a fleet of taxis, or other service vehicles, requiring rapid, on-demand dispatch to customer-determined locations; paragraph 0074, discussing that the coordinates are propagated to the Recognition and Dispatch (RD) system, with no further confirmation on the part of the customer. However, upon receiving the coordinates, the RD system finds the nearest legal street address to the specified coordinates, a process known as reverse geocoding. Methods for reverse geocoding are known in the art, and there exist commercially available implementations of this function. The resulting pickup address is then substituted for the coordinates in the service request, which is passed to the VTMD (Vehicle Tracking Matching and Dispatch) for fulfillment. This variation alleviates the requirement that the VTMD be able to process the pickup location as a latitude and longitude; paragraph 0075, discussing that in a further variation, the candidate pickup addresses are 

ranking the plurality of suggested pick-up locations (paragraph 0056, discussing that if a single result is returned, the associated text is displayed as the desired pickup location. If multiple results are returned, the customer is presented with the n-best list of possible decodings (i.e., ranked list of the suggested pick-up locations), and may select the correct decoding from the displayed list; paragraph 0078, discussing that as is known in the art, it is not unusual for a given taxi customer to repeatedly shuttle among some limited set of locations, comprising, for example, home, office, train station, airport and a few favorite restaurants. Thus it would not be unusual for the same few addresses to be used as pickup and drop-off locations. This phenomenon can be used to enable yet another mode of data entry in one embodiment. Whenever a pickup or drop-off location is specified, by whatever means, that address will be recorded in the application non-volatile memory. Thereafter, to populate either the pickup address field, or the optional drop-off address field, a customer can select that field, and then with a single appropriate button press, reveal a list of previous pickup or drop-off locations. By additional button manipulations, the customer can scroll up or down through this list, until the desired address is found. Upon selection by the customer, that address will populate the field in question; paragraph 0080, discussing that a count of how often each address is used as a pickup location can be maintained, and the least-frequently-used entries or the least-recently-used entries then discarded if the list becomes too long; paragraph 0095, discussing that in one method for improving speech recognition accuracy, the location pair L in a post-processing step is used. Assuming a current location pair is available, 

selecting a pick-up location from the plurality of suggested pick-up locations (paragraph 0078, discussing that as is known in the art, it is not unusual for a given taxi customer to repeatedly shuttle among some limited set of locations, comprising, for example, home, office, train station, airport and a few favorite restaurants. Thus it would not be unusual for the same few addresses to be used as pickup and drop-off locations. This phenomenon can be used to enable yet another mode of data entry in one embodiment. Whenever a pickup or drop-off location is specified, by whatever means, that address will be recorded in the application non-volatile memory. Thereafter, to populate either the pickup address field a customer can select that field, and then with a single appropriate button press, reveal a list of previous pickup or drop-off locations. By additional button manipulations, the customer can scroll up or down through this list, until the desired address is found. Upon selection by the customer, that address will populate the field in question; paragraph 0095, discussing that in one method for improving speech recognition accuracy, the location pair g is decoded by first adjusting the speech recognition system to generate a longer than usual n-best list.  This provides, for example, a list of decodings. Rather than threshold and winnow this list, as described elsewhere herein, with the location pair in hand, the associated confidence scores are instead first re-estimated, according to how close the decoded addresses lie to the nominal cellular telephone location g, and the list of decodings is re-ranked. This re-ranking may be as simple as rejecting (or setting to a nominal minimal confidence score) any decoding that lies outside the circle C(L). Or a more sophisticated approach may be used, which combines the nominal confidence score of a decoding, the location pair, known characteristics of the radiolocation technology used to obtain L, and the proximity of g to the physical location corresponding to the address named to generate a revised confidence score, either raised or lowered from its nominal value. This re-ranked list may then be winnowed and/or presented to the customer for selection and confirmation; paragraph 0056).

The Wheeler-Juliver combination is directed toward providing transportation services. Staffaroni is directed toward systems and methods for handling transportation requests. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver combination to determining the locations without user input that is specific to any particular pick-up location and ranking the plurality of suggested pick-up locations, as taught by Staffaroni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking previous user locations, thereby allowing prospective passengers to request a transportation service quickly and efficiently.
calculating a score for each suggested pick-up location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested pick-up location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested pick-up location; 2ranking the plurality of suggested pick-up locations based on the score for each suggested pick-up location; and automatically selecting a pick-up location from the plurality of suggested pick-up locations based on the ranking. However, Chelotti in the analogous art of  location recommendation systems teaches these concepts. Chelotti teaches: 

calculating a score for each suggested location of the plurality of suggested pick-up locations using both (a) a proximity of the suggested location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested location (paragraph 0031, discussing that the processing device calculates confidence ratings for one or more destinations. In one embodiment, each destination has a confidence rating; paragraph 0070, discussing that the IDRE 204 (intelligent destination recommendation engine) has access to all stored or recorded past destination records (e.g., all destinations visited by the mobile device 100) and associated time stamps.  In other embodiments, IDRE 204 accesses a period time within the entire history. In one embodiment, all known destinations stored in the mobile device 100 are associated with a confidence rating and confidence ratings are calculated when the device transitions from a stationary state to a moving state. In other embodiments, confidence ratings are calculated when a map or navigation program is opened or launched…In one embodiment, confidence ratings are calculated each time the IDRE 204 is called to provide a destination recommendation. In one embodiment the confidence rating is a numerical representation of the likelihood that a mobile device 100 will travel to a destination. In one embodiment, the confidence rating is represented as a number or percentage within a possible range from, for example, 0 to 100 percent; paragraph 0071, discussing that the confidence rating is generated based on one or 

2ranking the plurality of suggested locations based on the score for each suggested location (paragraph 0068, discussing that if the destination record exists, an additional time stamp for the known destination or user favorite is added (e.g., associated with the existing destination record). In one embodiment, multiple time stamps may be associated with a single destination. If the destination has a previous time stamp, a new time stamp is added and associated with the known destination. In one embodiment, the destination record confidence rating is adjusted cumulatively and saved to memory with each additional time stamp. In other embodiments, the confidence rating is computed when the IDRE 204 requests a ranked list of predicted destinations; paragraph 0104, discussing that the confidence ratings are displayed in a ranked list in addition to a destination description. In one embodiment, confidence ratings are displayed as a percentage); and 

automatically selecting a location from the plurality of suggested locations based on the ranking (paragraph 0033, discussing that the processing device selects a stored destination based upon a confidence rating. In one embodiment, the IDRE 204 returns a destination recommendation based on one or more of confidence, estimated mode of transport, current location, current time/date, mobile device trajectory, or other factors; paragraph 0068, discussing 

The Wheeler-Juliver-Staffaroni combination is directed toward providing transportation services. Chelotti is directed toward systems and methods for providing intelligent destination recommendations based on historical data. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward transportation management systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wheeler-Juliver-Staffaroni combination with the Chelotti calculating a score for each suggested location of the plurality of suggested locations using both (a) a proximity of the suggested location to the current location and (b) a frequency, according to the historical data, of user visits to the suggested location; 2ranking the plurality of suggested locations based on the score for each suggested location; and automatically selecting a location from the plurality of suggested  locations based on the ranking, as the suggested pick-up location since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the destination location of Chelotti for the pick-up location of the Wheeler-Juliver-Staffaroni combination. Both are locations used to provide transportation services to a user; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wheeler-Juliver-Staffaroni combination with the Chelotti calculating a score for each suggested location of the plurality of suggested locations using both (a) a proximity of the suggested location to the current location and (b) a frequency, according to the historical data, of user visits to the 

As per claim 21, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20. Although not taught by Wheeler, Juliver teaches wherein the historical pick-up locations include historical pick-up locations of the user (paragraph 0119, discussing that once dispatched, the mobile device and the tablet computer transmit their geolocation to the client management server and the transportation service provider system respectively. The client application and/or the client management server can scan the client's list of favorite, or past pick up locations, and/or the user's mobile device's contacts directory or address book, in order to find addresses close to the pick-up location. In the event a match or near match is found, the client application may identify this/these to the client as possible intended pick up locations, from which the client may select one if it is a preferable or more accurate pick-up location. One benefit of this feature may be where the client's mobile device does not identify the client's location with high accuracy, or high confidence. For example, if the client application, when trying to identify the client's location, determined the client's location to be at 100 Main St., and the client's office or home was at 130 Main St. and was listed in the client's favorite pick-up locations list, or had been used as a pick-up location previously, or was stored in their mobile device's address book, the client application and/or the client management server may identify the 100 Main St. location as well as the possible intended pick-up location(s). In these cases, the client application may indicate the multiple possible intended pick-up location(s) from which the client may select. In addition, the client application may present the client with a request for confirmation of the pick-

Wheeler is directed toward systems for providing transportation services. Juliver is directed toward a method and system for coordinating transportation services. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wheeler to include wherein the historical pick-up locations include historical pick-up locations of the user, as taught by Juliver, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by giving the user the advantage of having pertinent locations available based on user historical information of locations recently visited by the user. 

As per claim 22, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 21. Although not taught by Wheeler, Juliver teaches wherein the historical pick-up locations of the user include a recently used pick-up location (paragraph 0089, discussing that the client enters the pick-up and drop-off locations. The client can enter the pick-up and destination addresses in a variety of ways, including: [0090] typing or speaking the address; [0091] typing or speaking a "nickname" (e.g., "Home") for an address; [0092] typing or speaking a landmark or point-of-interest name; [0093] recalling the address from a pre-defined list of "favorite" addresses or locations; [0094] recalling the address from a stored list of " recent" trips; [0095] acquiring the address from the mobile device's address book; [0096] acquiring the address from a server on the Internet 48, based on user-identified landmark or point-of-interest (e.g., "Carnegie Hall" or "hospital"); [0097] entering a partial address or point-of-interest, and selecting 

Wheeler is directed toward systems for providing transportation services. Juliver is directed toward a method and system for coordinating transportation services. Therefore, they 

As per claim 26, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20. Wheeler further teaches further comprising: providing a map interface for the mobile computing device, the map interface including an entry for each of the plurality of suggested pick-up locations (paragraph 0058, discussing that based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; paragraph 0059, discussing that following the determination of the pickup location, the location process locates the nearest service providers that are available to respond to the service request; the process checks the status of the service providers in their service provider profile to determine which service providers are currently available; the number of service responders that are selected for the shortlist is illustrative; these selected service providers make up a short-list of providers that may bid for the service request; if the location process cannot locate any service providers to respond to the service request, a message is sent to the customer that no drivers are available in the area and a list of taxicab companies and their contact information is provided).

a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a mobile computing device, and a computer system comprising: a memory resource that stores a set of instructions; and one or more processors (Wheeler, paragraph 0017, discussing that the system can include processing circuitry such as a microcomputer running a multitasking operating system, a network of computers, or any other arrangement of computing hardware, including an arrangement of computers spread geographically in a wide-area network. There may be multiple processes to dispatch and monitor service providers, running simultaneously on networked computers or in a multitasking operating system).

Claim 31 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above. 
Claim 32 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above. 
Claims 34 and 39 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 26, as discussed above. 

As per claim 43, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20. Wheeler further teaches wherein the geo-aware resource generates the first position data using a global positioning system (GPS) device of the mobile computing device (paragraph 0002, discussing that many systems employ a simple as two-way radio system with broadcasts requests to all parties and as sophisticated as GPS enabled tracking systems and computer databases which calculate future availability, location optimization and utilization factors to better employ fleet resources; paragraph 0039, discussing that a number of commercially available, 

As per claim 44, the Wheeler-Juliver-Staffaroni-Chelotti combination  teaches the method of claim 20. Although not taught by the Wheeler-Juliver combination, Staffaroni teaches: further comprising: detecting a second user action performed on the mobile computing device of the user, the second user action being a confirmation of the selected pick-up location (abstract, discussing that the identified pickup location is transmitted to the customer's cellular telephone for confirmation (i.e. second user action being a confirmation)  or correction, before dispatch of the requested taxi; paragraph 0029, discussing that the determined pickup location is transmitted back to the customer of the cellular telephone. In this way, the customer has the opportunity to confirm that the pickup location matches the requested location (i.e. confirmation of the identified pick-up location), correct the pickup location, or begin the process anew…; paragraph 0038, discussing that the determined pickup location is transmitted as a data communication back to the cellular telephone 104 via wired communication 114, Internet cloud 112, wired communication 110, cellular telephone tower 108 and wireless communication 106. Upon receipt of the 

responsive to the second user action, selecting a service provider to pick up the user at the confirmed pick-up location (paragraph 0022, discussing receiving at the cellular telephone a 
confirmation from the customer that one of the one or more pickup locations matches the requested location, transmitting the confirmed pickup location as a data communication from the cellular telephone to the speech recognition system, transmitting the confirmed pickup location from the speech recognition system to a vehicle dispatch system, matching the confirmed pickup location to a service vehicle (i.e. selecting a service provider to pick up the user at the confirmed pick-up location) in the vehicle dispatch system, and dispatching the matched service vehicle to the confirmed pickup location; paragraph 0039, discussing that Vehicle Tracking, Matching and Dispatch System 240, whose job it is to track a fleet of service vehicles, determines which service vehicle (i.e., selecting a service provider to pick up the user) best matches the pickup location using techniques known in the art and dispatches that service vehicle to the pickup location via wireless communication 118; paragraph 0067, discussing that the vehicle tracking, matching and dispatch system transmits a service vehicle confirmation to the customer's cellular telephone. This confirmation serves to provide the customer with confirmation that the requested service vehicle will arrive at the requested location…The confirmation may further optionally include an estimated pickup time for the service vehicle; paragraph 0065); and

arranging for the service provider to provide the transport service starting at the confirmed pick-up location (paragraph 0018, discussing that the “computer interprets the address, and assuming it represents a valid pickup location, proceeds to assign a suitable service vehicle to the customer. The computer sends a confirming text message back to the customer, advising of imminent pickup;  paragraph 0022, discussing matching the confirmed pickup location to a service 

The Wheeler-Juliver combination is directed toward providing transportation services. Staffaroni is directed toward systems and methods for handling transportation requests. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver combination to include detecting a second user action performed on the mobile computing device of the user, the second user action being a confirmation of the selected pick-up location; responsive to the second user action, selecting a service provider to pick up the user at the confirmed pick-up location; arranging for the service provider to provide the transport service starting at the confirmed pick-up location, as taught by Staffaroni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking previous user locations, thereby allowing prospective passengers to request a transportation service quickly and efficiently.

23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in further view of Krumm et al., Pub. No.: US 2007/0073477 A1, [hereinafter Krumm].

As per claim 23, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 21. Although not taught by Wheeler, Krumm teaches wherein the historical pick-up locations of the user include a location commonly visited by the user (paragraph 0035, discussing that the destination estimator component can evaluate likely destinations based at least in part upon land cover data, the fact that travelers typically utilize efficient routes, and/or a measured distribution of trip times; paragraph 0051, discussing that the user history component can build on the intuition that drivers often go to places they have been before, and that such places should be given a higher destination probability; for instance, the user history component can utilize the loss of a GPS signal to indicate that a user had entered a building; if the user enters the same building a number of times, that location can be marked as candidate destination for future prediction; additionally, GPS-measured locations where a user spent more than a threshold amount of time can be clustered to extract likely destinations; paragraph 0053).

The Wheeler-Juliver-Staffaroni-Chelotti combination is directed toward systems for providing transportation services. Krumm is directed toward a destination prediction system. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward methods for providing transportation services It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver-Staffaroni-Chelotti combination to include wherein the historical pick-up locations of the user include a location commonly visited by the user, as taught by Krumm, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art .

20.	Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in further view of Chang et al., Pub. No.: US 2008/0172173 A1, [hereinafter Chang].

As per claim 24, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20. Although not taught by the Wheeler-Juliver combination, Staffaroni teaches automatically selecting the pick-up location comprises selecting one of the suggested pick-up locations that corresponds to a business (paragraph 0047, discussing that it is also to be understood that the pickup location is not limited to being a numbered street address, such as "110 First Street" in the example of FIG. 1 and, instead, can be any identifiable or known location, building, monument or landmark. For example, the location can be "The White House," "The Willard Hotel," (i.e., a suggests pick-up location that corresponds to a business) or "The Washington Monument." Other examples include the "Main Police Station," the "Main Library," and the "Central Train Station"; paragraph 0078, discussing that as is known in the art, it is not unusual for a given taxi customer to repeatedly shuttle among some limited set of locations, comprising, for example, home, office, train station, airport and a few favorite restaurants. Thus it would not be unusual for the same few addresses to be used as pickup and drop-off locations. This phenomenon can be used to enable yet another mode of data entry in one embodiment. Whenever a pickup or drop-off location is specified, by whatever means, that address will be recorded in the application non-volatile memory. Thereafter, to populate either the pickup address field, or the optional drop-off address field, a customer can select that field, and then with a single appropriate button press, reveal a list of previous pickup or drop-off locations. By additional button 

The Wheeler-Juliver combination is directed toward providing transportation services. Staffaroni is directed toward systems and methods for handling transportation requests. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver combination to automatically selecting the pick-up location comprises selecting one of the suggested pick-up locations that corresponds to a business, as taught by Staffaroni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by tracking previous user locations, thereby allowing prospective passengers to request a transportation service quickly and efficiently.

The Wheeler-Juliver-Staffaroni-Chelotti combination does not explicitly teach wherein determining the plurality of suggested pick-up locations is further based on a database that identifies one or more businesses within the pick-up region. However, Chang in the analogous art of location based service teaches this concept (paragraph 0002, discussing a system for providing locally relevant information, services, and relative mapping, to one or more user devices as a function of approximate user device positions relative to a dynamic database of geographic points of interest; paragraph 0007, discussing that conventional location-based services (LBS) leverage conventional positioning technology, such as the techniques described above, to provide personalized, location-based information to individual users as a function of their approximate 

The Wheeler-Juliver-Staffaroni-Chelotti combination is directed toward systems for providing transportation services. Chang is directed toward systems for location-based services. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver-Staffaroni-Chelotti .

21.	Claims 27-28, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in further view of Hill, Pub. No.: US 2009/0216600 A1, [hereinafter Hill].

As per claim 27, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 26. Wheeler further teaches wherein the map interface includes a dynamic representation of one or more of the service providers that is based on the determined locations of the one or more service providers over the given duration (paragraph 0015, discussing a system for the dispatching service responders to provide service to customers; paragraph 0058, discussing that based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; paragraph 0059, discussing that following the determination of the pickup location, the location process locates the nearest service providers that are available to respond to the service request; the process checks the status of the service providers in their service provider profile to determine which service providers are currently available; the number of service responders that are selected for the shortlist is illustrative; these selected service providers make up a short-list of providers that may bid for the service request; if the location process cannot locate any service providers to respond to the service request, a message is sent to the customer that no drivers are available in the area and a list of taxicab companies and their contact information is provided; paragraph 0062, discussing 

Wheeler does not explicitly teach further comprising: repeatedly determining, over the given duration, a location of service providers that are within the pick-up region using position data provided by a corresponding service provider device of each of the service providers. However, Hill in the analogous art of arranging transport transactions teaches this concept (abstract, discussing that a group of registered users may be searched to find one or more transport providers (i.e., service providers) who may be available to provide the requested transport services; paragraph 0037, discussing that the requester may be provided with real-time updates of the driver's location during a time window of the transport transaction; discussing that a driver using the system may possess a mobile computing device and/or vehicular computer system; these devices may be capable of providing real-time location information to transport transaction service 107; the requester may be provided with this real-time location information to 

The Wheeler-Juliver-Staffaroni-Chelotti combination is directed toward systems for providing transportation services. Hill is directed toward systems and methods for arranging transport transactions. Therefore, they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward reservation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver-Staffaroni-Chelotti combination to include repeatedly determining, over the given 

As per claim 28, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 27. Wheeler further teaches wherein the map interface comprises dynamic information including an estimated pick-up time for one or more of the service providers (abstract, discussing a customer originated and directed dispatching system to provide direct coordination of requested service to service providers without the need for intermediary dispatching assistance; paragraph 0022, discussing that the system can also be used to monitor the activity of the service provider, e.g., whether the vehicle is moving, the velocity and direction of the service provider; this information can be used to determine, in a more detailed manner, the progress of the service responder; paragraph 0039, discussing that a number of commercially available, cellular phone tracking applications could be employed in this system; for example, the Google maps my location application may be utilized to locate the cellular phone of the service provider and customer for the purposes of this invention; paragraph 0050, discussing that the dispatching file can be used to record the last known location of the selected service provider in field 12; this field tracks the location and progress of the selected service provider in responding to the service request; paragraph 0058, discussing that the location process initiates a process to locate the cellular phone of the customer to determine the pickup location; discussing that the illustrated location 

Claim 40 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. 

22.	Claims 29 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in view of Hill, in further view of Bishop et al., Pub. No.: US 2009/0192851 A1, [hereinafter Bishop].

As per claim 29, the Wheeler-Juliver-Staffaroni-Chelotti-Hill combination teaches the method of claim 27. Wheeler further teaches further comprising: receiving a user selection of one of a plurality of service types (paragraph 0048, discussing that the data entry person can also identify particular information for the service request. For example, the type of vehicle maybe indicated in the thirteenth field. For example, the customer may request a vehicle of a specific size based on the anticipated number of passengers or bags; paragraph 0050, discussing that the dispatching file includes fields to include the service provider ID numbers of service providers who are short listed to bid on the service request. The list of potential service providers can be based on proximity or other parameters that may include the type of vehicle desired for the request (i.e., user selection of one of a plurality of service types is received); paragraph 0052); and 

filtering the service providers based on the selected service type (paragraph 0050, discussing that the dispatching file includes fields to include the service provider ID numbers of service providers who are short listed to bid on the service request. The list of potential service providers can be based on proximity or other parameters that may include the type of vehicle 

Wheeler does not explicitly teach updating the map interface to include only available service providers of the selected service type. However, Bishop in the analogous art of transportation services management teaches this concept (abstract, discussing various implementations of a location based transportation management system and methods, including a device for visually communicating with drivers in a variety of environments; paragraph 0035, discussing that another advantage provided by the devices 100 and 122 is the ability to communicate the customer's current location and other information (e.g., destination) to a transportation service provider and to receive information from a transportation service provider. The received information can include a map showing a route to the destination and placemarks on the map indicating the customer's current location and the location of available transportation in proximity to the customer; paragraph 0061, discussing that once the second set of information is determined (e.g., a route and customer location is determined), the transportation service can use the second set of information to identify available transportation proximate to the customer (406). For example, the service can determine the closest available transportation by tracking the position of each vehicle in its fleet and computing a distance to the customer and/or other considerations (e.g., traffic, user preferences). The second set of information (e.g., route, map data, travel time estimate, fare estimate and an optional bid) can be sent to the customer's device and to the driver over the network connection (408). The second set of information can be displayed to the customer on a display of the device and on a navigation display in the vehicle, as described in reference to FIG. 5; paragraph 0063).


As per claim 41, the Wheeler-Juliver-Staffaroni-Chelotti-Hill combination teaches the non-transitory computer readable medium of claim 40, Wheeler further teaches wherein the instructions cause the one or more processors to perform operations further comprising: detecting a user selection of one of a plurality of service types (paragraph 0048, discussing that the data entry person can also identify particular information for the service request. For example, the type of vehicle maybe indicated in the thirteenth field. For example, the customer may request a vehicle of a specific size based on the anticipated number of passengers or bags; paragraph 0050, discussing that the dispatching file includes fields to include the service provider ID numbers of service providers who are short listed to bid on the service request. The list of potential service providers can be based on proximity or other parameters that may include the type of vehicle desired for the request (i.e., detecting a user selection of one of a plurality of service types); paragraph 0052); and

wherein the map interface further includes the dynamic representation of the location of each of one or more service providers within the pick-up region based on the selected service type (paragraph 0015, discussing a system for the dispatching service responders to provide service to customers; paragraph 0058, discussing that based on the customer's response, the location process searches the vicinity of the cellular phone for businesses of that type and retrieves a list of businesses; paragraph 0059, discussing that following the determination of the pickup location, the location process locates the nearest service providers that are available to respond to the service request; the process checks the status of the service providers in their service provider profile to determine which service providers are currently available; the number of service responders that are selected for the shortlist is illustrative; these selected service providers make up a short-list of providers that may bid for the service request; if the location process cannot locate any service providers to respond to the service request, a message is sent to the customer that no drivers are available in the area and a list of taxicab companies and their contact information is provided; paragraph 0062, discussing an exemplary embodiment of the present invention includes various means of tracking the progress of the service provider; the service provider's location is updated on a regular interval into the dispatching file; this information may be accessed by the customer at any time following the selection of the service provider; the distance between the location of the service provider and the customer as calculated by a selected route may be calculated and an estimated time until arrival calculated based on that distance to the customer; the customer may query the database to inquire on the estimated time until arrival of the service provider or a countdown clock may count the minutes until arrival; furthermore, the service provider and customer may communicate through anonymous text messaging or phone calls that allow each to send brief messages to the other; the messages could originate on the cellular phone and be redirected through the communication process to the other party; this would enable each party to originate messages to the other party without revealing their cellular phone number to the other party; paragraph 0067, discussing that the methods and apparatus described by: filtering the service providers based on the selected service type (paragraph 0050, discussing that the dispatching file includes fields to include the service provider ID numbers of service providers who are short listed to bid on the service request. The list of potential service providers can be based on proximity or other parameters that may include the type of vehicle desired for the request; paragraph 0052, discussing that during the dispatching process, a group of service providers are short-listed to bid for a service request. FIG. 6B illustrates the service provider bid file that tracks the individual bids offered by each service provider. The service providers may be short-listed by various means including customer satisfaction, the type of vehicle requested or proximity to the customer).

The Wheeler-Juliver-Staffaroni-Chelotti-Hill combination does not explicitly teach updating the map interface to include only available service providers of the selected service type. However, Bishop in the analogous art of transportation services management teaches this concept (abstract, discussing various implementations of a location based transportation management system and methods, including a device for visually communicating with drivers in a variety of environments; paragraph 0035, discussing that another advantage provided by the devices 100 and 122 is the ability to communicate the customer's current location and other information (e.g., destination) to a transportation service provider and to receive information from a transportation service provider. The received information can include a map showing a route to the destination and placemarks on the map indicating the customer's current location and the location of available transportation in proximity to the customer; paragraph 0061, discussing that once the second set of information is determined (e.g., a route and customer location is determined), the transportation service can use the second set of information to identify available transportation proximate to the customer (406). For example, the service can determine the closest available transportation by tracking the position of each vehicle in its fleet and computing 

The Wheeler-Juliver-Staffaroni-Chelotti-Hill combination is directed toward systems for providing transportation services. Bishop is directed toward location-based transportation management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward methods for providing transportation services It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver-Staffaroni-Chelotti-Hill combination to include updating the map interface to include only available service providers of the selected service type, as taught by Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by providing a more comprehensive method by facilitating the transportation service selection process.

23.	Claim 45 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in further view of Myllymaki et al., Pub. No.: US 2011/0313657 A1, [hereinafter Myllymaki].

As per claim 45, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20, but it does not teach wherein the selected pick-up location is further away from the current location than another suggested pick-up location in the ranking. However, Myllymaki in 

The Wheeler-Juliver-Staffaroni-Chelotti combination is directed toward systems for providing transportation services. Myllymaki is directed toward location tracking systems management. Therefore they are deemed to be analogous references as they are reasonably pertinent to each other and are both directed toward methods for providing location-based services. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Wheeler-Juliver-Staffaroni-Chelotti combination to include wherein the selected . 

24.	Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wheeler, in view of Juliver, in view of Staffaroni, in view of Chelotti, in further view of Zheng, Pub. No.: US 2011/0276565 A1, [hereinafter Zheng].

As per claim 46, the Wheeler-Juliver-Staffaroni-Chelotti combination teaches the method of claim 20, but it does not explicitly teach wherein the selected pick-up location is less frequently used by the user than another suggested pick-up location in the ranking. However, Zheng in the analogous art of location-based services teaches this concept (paragraph 0008, discussing an example environment to support an example architecture for recommending a location and/or an activity to a user; paragraph 0064, discussing that the location and activity recommendation service 106 may increase the weights for the POI that occur less often (i.e., the location that occurs less often is considered to be the location that is less frequently used by the user ) but are more unique, including but not limited to theaters, tourist attractions, and decrease the weights for the locations that occur more frequently  or extensively distributed, including but not limited to restaurants, shops, and bars; paragraph 0086, discussing that the location and activity recommendation service may return a map of the candidate locations and provide a ranked list of the candidate locations). 

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Cheung et al., Pub. No.: US 2009/0099770 A1 – describes a method of ranking and sorting candidate meta-departure points for final processing.
B.	Smith, Patent No.: US 8,768,009 B1 – describes a method of ranking address locations associated with a person of interest.
C.	Soni et al., Pub. No.: US 2011/0238762 A1 – describes a location server that may use geo-location information to identify one or more venues in the general location of the user, may use proximity of the user to each venue and other signals to provide a ranked list of venues in the geographic area that the user may be located.  The user may be presented with a single suggestion for a venue or several suggested venues.
.
Any inquiry concerning this communication or earlier communications from the examiner  should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683